
	
		III
		112th CONGRESS
		2d Session
		S. RES. 510
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2012
			Ms. Mikulski (for
			 herself and Ms. Murkowski) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the month of June 2012 as
		  National Cytomegalovirus Awareness Month.
	
	
		Whereas congenital Cytomegalovirus (referred to in this
			 preamble as CMV) is the most common congenital infection in the
			 United States, with 1 in 150 children born with congenital CMV;
		Whereas congenital CMV is the most common cause of birth
			 defects and childhood disabilities in the United States;
		Whereas congenital CMV is preventable with behavioral
			 interventions such as practicing frequent hand washing with soap and water
			 after contact with diapers or oral secretions, not kissing young children on
			 the mouth, and not sharing food, towels, or utensils with young
			 children;
		Whereas CMV is found in bodily fluids, including urine,
			 saliva, blood, mucus, and tears;
		Whereas congenital CMV can be diagnosed if the virus is
			 found in urine, saliva, blood, or other body tissues of an infant during the
			 first week after birth;
		Whereas CMV infection is more common than the combined
			 metabolic or endocrine disorders currently in the United States core newborn
			 screening panel;
		Whereas most people are not aware of their CMV infection
			 status, with pregnant women being 1 of the highest risk groups;
		Whereas the American College of Obstetricians and
			 Gynecologists and the Centers for Disease Control and Prevention recommend that
			 OB/GYNs counsel women on basic prevention measures to guard against CMV
			 infection;
		Whereas, in 1999, the Institute of Medicine stated that
			 development of a CMV vaccine was the highest priority for new vaccines;
		Whereas the incidence of children born with congenital CMV
			 can be greatly reduced with public education and awareness; and
		Whereas a comprehensive understanding of CMV provides
			 opportunities to improve the health and well-being of our children: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates the
			 month of June 2012 as National Cytomegalovirus Awareness Month in
			 order to raise awareness of the dangers of Cytomegalovirus (referred to in this
			 resolution as CMV) and reduce the occurrence of congenital CMV
			 infection; and
			(2)recommends that
			 more effort be taken to counsel women of childbearing age of the effect that
			 CMV can have on their children.
			
